PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ANX_02_NA_NA_EN.txt. GERMAN MINORITY SCHOOLS. IN UPPER SILESIA 32
ANNEX 2.

DOCUMENTS FILED BY THE PARTIES AT THE HEARINGS.

Documents filed by the Agent of the Polish Government :
Forms :

Transfer to the Polish school (procès-verbal).
Enrolment in the Minority school (declaration).
Transfer to the Minority school (declaration).

Statistics of the Minority schools in Polish Upper Silesia. (Reasons for
the annulment of applications for admission in respect of the school year
1928-1929). .

Idem (school year 1929-1930).

Lists of children attending the Minority schools, etc.

Notification concerning the transfer of children from a German Minority
school to a Polish Majority school, or vice versa (issued où May 1rith, 1927).

Letter from the President of the Mixed Commission to the Voyvode of
Silesia (June 27th, 1927).

Telegram from the Voyvode of Upper Silesia to the Agent of the Polish
Government (April 21st, 1931).

Letter from the President of the Mixed Commission to the Director of
the Silesian Minorities Office (April 21st; 1931).

Legal provisions concerning compulsory school attendance (extract).

Order by the Minister of Public Worship and Education, dated Decem-
ber 6th, 1923 (extract).

Bekanntmachung concerning enrolment in schools (issued on May 14th, 1928).
Idem (issued ‘on May 15th, 1929).
Idem ( » ath, 1930).

Documents filed by the Agent of the German Government :

Forms:
Application for transfer to the German Minority school.
Application for enrolment in the German Minority school.
Enrolment of a child on first beginning compulsory school attendance.

Application for transfer from the Polish school to the German Minority
school.

Enrolment in the public primary Minority school (protocol).
Transfer to the. public primary Minority school (protocol).

Membership of the German Minority and enrolment in the public
primary school of the said Minority (protocol).

DocUMENTS SENT BY THE SECRETARY-GENERAL OF THE LEAGUE OF NATIONS
AT THE COURT'S REQUEST.

Opinion by the President of the Mixed Commission for Upper Silesia
(December 2oth, 1925).

Idem (October roth, 1926).

Tdem (December 16th, 1926).

Idem (March 31st, 1927—supplementing the Opinion of December 16th, 1926).
